Citation Nr: 1217569	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-30 600 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran failed to report to a December 2008 hearing before a Decision Review Officer at the RO.

In October 2010, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

In November 2010 and December 2011, the Board remanded this case for further evidentiary development.  The Board finds that additional development is necessary prior to adjudication of the case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and a fellow serviceman stated that the Veteran's legs were run over twice; by either a two and a half or five ton truck, and he sustained knee injuries.  The Veteran further indicated that has experienced left knee pain since the in-service injury, and sought treatment for the pain throughout the years from Dr. Beyer; however, the treatment records were destroyed.  See January 2012 statement from the Veteran.   

In February 2011, the Veteran underwent a VA examination, at which time he attributed his left knee condition to an April 1967 in-service injury, when he was hit from behind by a car and landed on the hood.  He further stated that his left knee pain had continued since discharge from service.  Upon examination and review of the claims file, the examiner diagnosed degenerative joint disease of the left knee and opined that it was more likely due to aging and attrition, and not related to the Veteran's one treatment for a left leg condition.  In providing the opinion, the examiner noted that the Veteran was treated once in service, in April 1967, for a left leg injury which was the result of being hit from behind by a car while serving as a road guard.  The examiner further noted that at the time of the injury, other than posterior left leg tenderness, the examination was negative.  He indicated that the Veteran's service treatment records, to include the November 1969 separation physical examination report, were silent for left knee treatment, complaints, or diagnoses.   

The February 2011 VA examination is inadequate, as the examiner failed to consider the Veteran's reported history of continuous left knee pain since the in-service injury.  Although the Veteran's service treatment records subsequent to the April 1967 injury were silent for left knee complaints and treatment, and his post-service private treatment records documenting left knee treatment were reportedly destroyed, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  
A new medical examination and opinion are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination in order to determine the current nature and likely etiology of any left knee disability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is to answer the following questions:

(a) Does the Veteran currently have a left knee disability? 

(b) If the answer is yes, is it at least as likely as not that any currently diagnosed disability had its onset in service?  

The examiner must consider the Veteran's reported history of continuous left knee pain since the April 1967 in-service injury.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


